Matter of Butler v Butler (2018 NY Slip Op 08839)





Matter of Butler v Butler


2018 NY Slip Op 08839


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1321 CAF 17-01215

[*1]IN THE MATTER OF TARA BUTLER, PETITIONER-RESPONDENT,
vDIANE L. BUTLER, RESPONDENT-APPELLANT, AND RICHARD E. VANGORDEN, RESPONDENT-RESPONDENT. 


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR RESPONDENT-APPELLANT.
EDWARD F. MURPHY, III, HAMMONDSPORT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Steuben County (Mathew K. McCarthy, A.J.), entered June 19, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded custody of the subject child to petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court